                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LORENZO HERNANDEZ,

        Plaintiff,

vs.                                                                 2:18-cv-00547 KRS/GBW

DEMING HOSPITAL CORPORATION d/b/a MIMBRES
MEMORIAL HOSPITAL, EMERGENCY STAFFING
SOLUTIONS, INC., DR. GEORGE WILLIAMS, in his
individual capacity, ATLAS MEDSTAFF, LLC, SETH KEITEL, RN,
in his individual capacity, JOHN/JANE DOE NURSES 1-5, in
his/her individual capacity, BOARD OF COMMISSIONERS
OF LUNA COUNTY, OFFICERS ALVIN BENCOMO, in his
individual capacity, DANIEL ACOSTA in his individual
capacity, and PAUL SANCHEZ, in his individual capacity,

        Defendants.

                         ORDER OF DISMISSAL WITH PREJUDICE

        THIS MATTER having come before the Court on the Parties’ Joint Motion to Dismiss

claims against Defendants Board of Commissioners of Luna County, Officers Alvin Bencomo,

Daniel Acosta and Paul Sanchez with prejudice the Court having reviewed its file and being

otherwise sufficiently advised, FINDS that the Motion is well-taken and should be granted.

        IT IS THEREFORE ORDERED that all of Plaintiff’s claims against the Defendants Board

of Commissioners of Luna County, Officers Alvin Bencomo, Daniel Acosta and Paul Sanchez in

this case be, and hereby are, DISMISSED WITH PREJUDICE with each party to bear their own

attorney fees and costs related to the litigation of this matter.




                                                KEVIN R. SWEAZEA
                                                UNITED STATES MAGISTRATE JUDGE
Respectfully submitted:

HOLT MYNATT MARTÍNEZ P.C.


       /s/ Damian L. Martínez
DAMIAN L. MARTÍNEZ
New Mexico Bar No.: 14678
BENJAMIN J. YOUNG
New Mexico Bar No.: 144702
Post Office Box 2699
Las Cruces, New Mexico 88004-2699
(575) 524-8812
Attorneys for Defendant Zachary L. Adams
dlm@hmm-law.com
bjy@hmm-law.com

and

LAW OFFICE OF FRANCES CROCKETT, LLC


       Approved via email 2-8-2019
FRANCES C. CARPENTER
925 Luna Cir NW
Albuquerque, NM 87102-1948
505-314-8884
Attorney for Plaintiff
frances@francescrockettlaw.com




                                           ORDER OF DISMISSAL WITH PREJUDICE
                                                                    PAGE 2 OF 2
